Citation Nr: 0121181	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  95-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an effective date earlier than January 17, 
1990, for assignment of a 10 percent evaluation for tinea 
versicolor.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted a 10 percent rating for 
tinea versicolor and assigned an effective date of 
November 26, 1993.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for an effective date earlier than 
November 26, 1993, for this rating.  On July 9, 1997, the 
Board issued a decision denying the veteran's appeal for an 
earlier effective date, which the veteran appealed to the 
United States Court of Veterans Appeals (now called the 
United States Court of Appeals for Veterans Claims) 
(hereinafter referred to as Court).

In an order dated August 13, 1998, the Court vacated the July 
1997 Board decision that denied an effective date earlier 
than November 26, 1993, for assignment of a 10 percent 
evaluation for tinea versicolor and remanded the issue to the 
Board for re-adjudication.  

On August 10, 1999, the Board issued a decision granting an 
earlier effective date of January 17, 1990, for assignment of 
a 10 percent rating for service-connected tinea versicolor.  
The veteran appealed that decision and on August 1, 2000, the 
Court issued a decision affirming the August 1999 Board 
decision.  

The veteran appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit); however, on 
December 26, 2000, the Federal Circuit dismissed the appeal 
for lack of jurisdiction.

In an order dated February 2, 2001, the Court vacated the 
August 10, 1999 Board decision to the extent that it denied 
an effective date earlier than January 17, 1990, and remanded 
it for further consideration in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 

The Board will therefore re-adjudicate the veteran's appeal 
for an earlier effective date for assignment of a 10 percent 
evaluation for tinea versicolor.  For the sake of clarity, 
the Board has recharacterized the issue on appeal as one for 
an effective date earlier than January 17, 1990, for 
assignment of a 10 percent evaluation for tinea versicolor.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim has 
been obtained and all development warranted has been 
accomplished to the extent possible.  

2.  Claims for a compensable rating for the veteran's 
service-connected tinea versicolor were denied during the 
1970's because the tinea versicolor had not been shown to be 
compensable in degree.  

3.  VA treatment reports dated prior to January 1990 do not 
reflect that the veteran's service-connected tinea versicolor 
had become compensably disabling.  

4.  A statement in support of claim received at the RO on 
January 17, 1990, indicates that the veteran's skin was 
"bothering" him.

5.  A VA clinical report dated March 2, 1990, notes that 
tinea versicolor was manifested by erythema and itching of 
the neck.

6.  January 17, 1990, is the earliest date as of which it is 
factually ascertainable that the increase in disability due 
to tinea versicolor had occurred.





CONCLUSIONS OF LAW

1.  A VA clinical report dated March 2, 1990, confirms that 
the service-connected tinea versicolor had become 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7812-7806 (2000).

2.  An effective date earlier than January 17, 1990, for 
assignment of a 10 percent rating for tinea versicolor is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue to be decided in this appeal is whether there is a 
basis to assign an effective date earlier than January 17, 
1990, for assignment of a 10 percent rating for tinea 
versicolor.

I.  Factual Background

Review of the claims file indicates that in January 1973 the 
RO established service connection for tinea versicolor, 
effective November 1972, and a 10 percent rating was assigned 
under Diagnostic Code 7899-7806.  Subsequent VA examination 
reports dated in 1973 and 1975 indicate that the tinea 
versicolor had become less symptomatic and in a December 1975 
RO rating decision, the RO reduced the rating to zero 
percent, effective March 1, 1976.  In a November 1976 Board 
decision, a compensable evaluation for tinea versicolor was 
denied.  Unappealed rating decisions during the 1980s 
confirmed the noncompensable evaluation.  

On January 17, 1990, the veteran submitted a written 
statement concerning his depression and also noted that the 
RO was overlooking his service-connected back and skin 
problems, which were bothering him.  

The RO wrote to the veteran in February 1990 requesting any 
medical evidence of treatment for his skin.  After no 
response was received from the veteran, in April 1990, the RO 
again wrote to the veteran informing him that his claim had 
been denied because he had not submitted the requested 
evidence.  The RO supplied appeal rights along with the 
letter but the veteran did not appeal.  

In November 1993, the veteran requested that his skin 
disorder be re-evaluated.  

During a hearing held in May 1994, the veteran submitted VA 
outpatient treatment reports reflecting treatment for various 
disorders from 1981 to 1994.  These records include a January 
1985 report of itching and rash with an assessment of 
hyperkeratosis of the right sole.  A May 1989 dermatology 
consultation report concerns an outbreak of blisters around 
the mouth and a lesion on the hands and right forearm after 
taking penicillin for a week.  The assessment was erythema 
multiform due to viral infection versus penicillin reaction. 
A December 1992 podiatry report notes scaling red tiny 
macular-papular bumps in linear distribution along the 
lateral shin on the right.  The assessment was rule-out tinea 
versus contact dermatitis.  Methyl prednisone was prescribed.  

In an April 1996 RO rating decision, the RO assigned a 10 
percent rating for the veteran's tinea versicolor effective 
from November 26, 1993, the date of receipt of the veteran's 
claim for an increased rating.  The veteran perfected an 
appeal for an earlier effective date and in a July 1997 Board 
decision, an effective date earlier than November 26, 1993 
was denied.

In an order dated August 13, 1998, the Court vacated the July 
1997 Board decision pursuant to a joint motion to vacate and 
remand that decision.  In the joint motion, the veteran had 
alleged that a January 1990 request for an increase and a 
March 1990 VA examination report should be considered as the 
basis for assigning an earlier effective date.  The veteran 
also noted that the Board did not acknowledge a December 1992 
VA clinical record that showed that the veteran had 
complained of scaly, red, tiny papular bumps.  Furthermore, 
the July 1997 Board decision did not address whether these 
reports represented or demonstrated an increase in the 
severity of the veteran's service-connected tinea versicolor.  
Pursuant to the Court's order, the Board reviewed the above 
mentioned records for evidence which could form the basis for 
assignment of an earlier effective date.  

In an August 1999 decision, the Board noted that the RO 
received a statement in support of claim on January 17, 1990, 
wherein the veteran mentioned that he felt that his back and 
his skin were being "overlooked" by VA and that they were 
"bothering" him.  The Board determined that this statement 
constituted an informal claim for an increase.  The Board 
also noted that the RO had written to the veteran in February 
1990 asking him to submit evidence of the claimed increase, 
or to identify where that evidence might be obtained and that 
the veteran did not respond to the request.  

In the August 1999 decision, the Board found that a March 
1990 VA report contains evidence of an increase in 
disability.  The Board further found that a January 1990 
statement must be considered in determining when an increase 
in disability was first "factually ascertainable."  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Board concluded 
that the January 17, 1990, statement from the veteran 
establishes the earliest assignable effective date for an 
increased rating.

As noted in the introduction, in August 2000 the Court 
affirmed the August 1999 Board decision; however, because the 
VCAA was enacted in November 2000, the Court withdrew the 
decision, vacated the August 1999 Board decision to the 
extent that it had denied an effective date prior to January 
17, 1999, and remanded the issue for re-adjudication in light 
of the VCAA.  

II.  Legal Analysis

Except as otherwise provided, the effective date of an award 
based on a claim will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  See 
38 U.S.C.A. § 5110(b)(2) (West 1991 and Supp. 2000); 
38 C.F.R. § 3.400(o)(2) (2000).  See also Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997).  Evidence in the claims file 
showing that an increase was ascertainable will be 
dispositive.  See Quarles v. Derwinski, 3 Vet. App. 129 
(1992). 

The effective date of compensation benefits, if otherwise in 
order, will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  A report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or Department of Veterans Affairs issue, if 
the report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a) (2000).

Once a formal claim for compensation has been disallowed for 
the reason that the service-connected disability is not 
compensable in degree, the date of VA outpatient examination 
will be accepted as the date of receipt of a claim providing 
that such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(2000).

The date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2000).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  

Diagnostic Code 7806 has remained essentially unchanged 
during the appeal period.  It provides a 10 percent rating 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A noncompensable rating 
is warranted with slight, if any, exfoliation, exudation, or 
itching, or if on an unexposed surface or small area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

During the appeal period, the VCAA was enacted, which 
expanded VA's duty to assist in certain circumstances.  The 
Board finds that VA's duty to assist has been satisfied in 
the development of the claim.  Notice of the need to submit 
information, medical evidence, or lay evidence necessary to 
substantiate the claim has been given to the veteran at 
various times during the appeal period.  The veteran has 
testified and all transcripts are associated with the claims 
folders.  In April 2001 the Board notified the veteran that 
he could submit any additional evidence or argument and that 
he would be afforded an additional 90 days to submit such 
material.  The veteran responded that he had no further 
submission.  VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran  In 
fact, it appears that no more relevant evidence will be 
forthcoming. 

Thus, although the Court remanded the case to insure that the 
VCAA was considered, it appears that the VCAA will not impact 
this case in any substantive way.  No additional evidence or 
argument has been forthcoming.  

The evidence does not reflect any basis to assign an 
effective date earlier than January 17, 1990.  The record 
includes some VA treatment reports dated within the one-year 
period prior to January 1990; however, they do not reflect 
that an increase in service-connected disability had 
occurred.  For example, a May 1989 dermatology consultation 
report reflects complaint of a skin disorder, but not the 
service-connected skin disorder.  Thus, the Board's August 
1999 findings of fact remain essentially unchanged.  In 
addition, the Board finds that there is no medical report 
received within a year prior to January 17, 1990, from which 
an increase in disability can be ascertained.  Thus, January 
17, 1990, remains the earliest allowable effective date for 
grant of a 10 percent disability rating for tinea versicolor.

The Board must therefore find that the preponderance of the 
evidence is against the claim and the  benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

An effective date earlier than January 17, 1990, for 
assignment of a 10 percent rating for tinea versicolor is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

